NOT RECOMMENDED FOR PUBLICATION
                                 File Name: 20a0285n.06

                                             No. 18-6121

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

 FRED ROBINSON, ASHLEY SPRAGUE, and )                                                   FILED
 JOHNNY GIBBS, on behalf of themselves and all )                                  May 20, 2020
 others similarly situated,                    )                              DEBORAH S. HUNT, Clerk
                                               )
         Plaintiffs-Appellees,                 )
                                               )
 v.                                            )                    ON APPEAL FROM THE
                                               )                    UNITED STATES DISTRICT
 JEFF LONG,                                    )                    COURT FOR THE MIDDLE
 Commissioner of the Tennessee Department of )                      DISTRICT OF TENNESSEE
 Safety and Homeland Security, in his official )
 capacity,                                     )
                                               )
         Defendant-Appellant.                  )


BEFORE:         COLE, Chief Judge; BOGGS and SUTTON, Circuit Judges.

        BOGGS, Circuit Judge. Tennessee law permits the state to suspend the driver’s licenses of

individuals who have failed to pay fines associated with certain traffic violations. Plaintiffs-appellees

sued to enjoin the policy and the district court granted a preliminary injunction, ruling that the policy

violated the Fourteenth Amendment. During the pendency of this appeal, we decided Fowler v.

Benson, 924 F.3d 247, 252 (6th Cir. 2019), which held that Michigan’s policy of suspending driver’s

licenses for unpaid traffic fines “does not run afoul of the Fourteenth Amendment.” Because

Tennessee’s policy is nearly identical to Michigan’s policy, Fowler governs the disposition of this

case. We therefore reverse the district court’s grant of a preliminary injunction.

                                           I. Background

        Tennessee Code Annotated § 55-50-502(a)(1)(H) authorizes Tennessee’s Department of

Safety and Homeland Security to suspend the driver’s license of any individual who “[h]as been
No. 18-6121, Robinson, et al. v. Long


finally convicted of any driving offense in any court and has not paid or secured any fine or costs

imposed for that offense[.]”1 The three named plaintiffs in this suit have all had their licenses

suspended for such nonpayment, and claim that they are representative of a class of over 34,000

Tennesseans who have had their licenses suspended and cannot pay to reinstate them.2 The record

shows that at all times between 2014 and 2018, there were more than 250,000 licenses suspended

due to nonpayment of such traffic debt, and that as of 2018, there were 610,669 unresolved

suspensions (some drivers have multiple unresolved suspensions).

           The plaintiffs filed suit under 42 U.S.C. § 1983, seeking to enjoin Tennessee from

“suspending driver’s licenses without providing notice and without considering ability to pay[.]”

After the district court denied Tennessee’s motion to dismiss and certified the class, the plaintiffs

moved for a preliminary injunction. In evaluating the plaintiff’s motion, the district court first

explained that the license-suspension policy imposed a harsher sanction on indigent drivers than



1
    The full statutory provision at the time of the plaintiffs’ suspensions stated:
           The department [of Safety and Homeland Security] is authorized to suspend the license of an
           operator or chauffeur upon a showing by its records or other sufficient evidence that the licensee: .
           . . (H) Has been finally convicted of any driving offense in any court and has not paid or secured
           any fine or costs imposed for that offense; provided, however, that, in any county having a
           population of not less than eight hundred ninety-seven thousand four hundred (897,400) nor more
           than eight hundred ninety-seven thousand five hundred (897,500), according to the 2000 federal
           census or any subsequent federal census, prior to the suspension of a license, the local court or court
           clerk of the jurisdiction shall offer an installment payment plan, and for so long as the licensee
           complies with the plan, the department may not suspend the license pursuant to this subdivision
           (a)(1)(H). Tenn. Code Ann. § 55-50-502(a)(1)(H).
During the pendency of this appeal, Tennessee amended Tenn. Code Ann. § 55-50-502 to allow the possibility of
creating a payment plan for those who request one. This change does not moot this appeal, however, because the
plaintiffs suggest that the amended statute is still unconstitutional as it does not provide an ability-to-pay hearing.
2
  Fred Robinson owes $441 in traffic fines for speeding and for failing to maintain valid insurance. To recover his
license, he must pay the debt as well as an additional $323 “reinstatement fee.” Robinson attests that he cannot pay
the $764 that he owes in total because he receives only $759 in Social Security Disability payments each month.
Ashley Sprague’s license was first suspended in 2016 due to nonpayment of $477.50 in traffic tickets. Since then, she
has received additional tickets for failing to have proof of insurance and for driving on a suspended license. To recover
her license, she now owes $946 in fines and a $388 reinstatement fee, totaling $1,334. Sprague attests that she cannot
pay the full amount because she is a single mother of five children and her job only pays minimum wage. Plaintiff
Johnny Gibbs owes a total of $1,382.50 for fines dating back to 2002 and for his reinstatement fee. He attests that he
cannot pay the fees because he earns only around $30 to $40 per week because he cannot obtain consistent work
without a license.

                                                              -2-
No. 18-6121, Robinson, et al. v. Long


on non-indigent ones. Although the court recognized that rational-basis review generally applies

to distinctions based on indigency, it reasoned that a “more searching inquiry” should apply to the

license-suspension policy because it threatened to “exacerbate the indigents’ poverty.” The district

court reasoned that, regardless of the level of scrutiny, the policy was not rationally related to

Tennessee’s stated goals of debt collection or traffic safety, because “[a] driver’s license

suspension cannot coerce an indigent person into paying his traffic debt,” and because “safety and

risk bear no relationship to the [wealth-based] distinction” created by the statute. The district court

therefore concluded that the policy was unconstitutional and granted the preliminary injunction.

       While Tennessee’s appeal was pending, we decided Fowler v. Benson, in which we held

that a nearly identical license-suspension policy from Michigan was constitutional. 924 F.3d at

252. Both the Tennessee and Michigan policies permit the state to suspend the driver’s license of

individuals who have failed to pay a “fine” or “cost” associated with certain driving offenses. See

Tenn. Code Ann. § 55-50-502(a)(1)(H); Mich. Comp. Law § 257.321a(2). Neither scheme creates

an exception for drivers who are unable to pay the fines, and neither policy requires the state to

consider a driver’s ability to pay before assessing the suspension. Because of the policies’

similarities, Fowler considered many of the same issues that are presented in this appeal. For

example, Fowler considered whether Michigan’s policy constituted “impermissible wealth

discrimination” and whether a court should review the policy under heightened scrutiny. Fowler,

924 F.3d at 260. Fowler also considered whether the policy violated the plaintiffs’ proffered

“rights against extraordinary debt collection” under the Supreme Court’s decision in James v.

Strange, 407 U.S. 128 (1972). Ibid. Ultimately, Fowler held that Michigan’s license-suspension

policy “does not run afoul of the Fourteenth Amendment” and reversed a district court’s




                                                 -3-
No. 18-6121, Robinson, et al. v. Long


enjoinment of the policy. Id. at 252. Following Fowler, Tennessee sought and received a stay of

the injunction, meaning that on appeal, the plaintiffs are asking that the injunction be reinstated.

                                            II. Discussion

        A preliminary injunction is an “extraordinary and drastic remedy” that “is never awarded

as of right[.]” Munaf v. Geren, 553 U.S. 674, 689–90 (2008). Generally, “[w]e measure the

validity of the district court’s injunction by reference to four criteria:

        (1) whether the movant has a strong likelihood of success on the merits;
        [ (2) ] whether the movant would suffer irreparable injury without the injunction;
        (3) whether issuance of the injunction would cause substantial harm to others; and
        (4) whether the public interest would be served by the issuance of the injunction.

Bailey v. Callaghan, 715 F.3d 956, 958 (6th Cir. 2013) (brackets in original). Yet when the

preliminary injunction is granted “on the basis of a potential constitutional violation,” as is the

case here, “the likelihood of success on the merits will often be the determinative factor,” which

is a question of law that we review de novo. Ibid.

        On the merits, the parties primarily dispute the relevance of Fowler, and whether it should

govern the disposition of this appeal. Fowler is a published opinion that was decided a little more

than a year ago. It evaluated a nearly identical license-suspension policy from Michigan and

considered many of the same issues presented in this appeal. It must therefore serve as the basis

by which this appeal is evaluated. Notably, plaintiffs do not argue that the Tennessee and Michigan

policies are distinguishable. Instead, they contend that we should not rely on Fowler because the

opinion misinterpreted several key Supreme Court and Sixth Circuit precedents. However, we are

“duty-bound to apply governing precedent,” Hubbell v. FedEx SmartPost, Inc., 933 F.3d 558, 571

(6th Cir. 2019), and “a departure from controlling precedent ‘demands special justification.’”

Theile v. Michigan, 891 F.3d 240, 243 (6th Cir. 2018) (citation omitted). “[A] published prior

panel decision ‘remains controlling authority unless an inconsistent decision of the United States

                                                  -4-
No. 18-6121, Robinson, et al. v. Long


Supreme Court requires modification of the decision or this Court sitting en banc overrules the

prior decision.’” Sykes v. Anderson, 625 F.3d 294, 319 (6th Cir. 2010) (quoting Salmi v. Sec’y of

Health & Human Servs., 774 F.2d 685, 689 (6th Cir. 1985)).

       Moreover, many of the plaintiffs’ arguments for why Fowler was wrongly decided simply

restate the same arguments that were presented in that case. For example, plaintiffs claim that

Tennessee’s license-suspension policy constitutes impermissible wealth discrimination under

Griffin v. Illinois, 351 U.S. 12 (1956), and its progeny, and also claim that the policy runs afoul of

the Supreme Court’s prohibition against extraordinary debt collection as articulated in James v.

Strange. We considered and rejected both arguments in Fowler. See Fowler, 924 F.3d at 260–61.

       Plaintiffs do make one novel argument in an attempt to distinguish Fowler. They argue

that the Supreme Court’s decision in M.L.B. v. S.L.J., 519 U.S. 102 (1996), requires us to evaluate

wealth-based distinctions with heightened scrutiny even outside of the criminal-justice context.

M.L.B. involved a Mississippi mother who was unable to appeal the termination of her parental

rights because she could not afford the record-preparation fees necessary for the appeal. Id. at 109.

The Supreme Court, after applying heightened scrutiny, held that Mississippi’s policy of not

allowing the mother to appeal in forma pauperis was unconstitutional. Id. at 127. In the plaintiffs’

view, M.L.B. requires us to evaluate Tennessee’s license-suspension policy under heightened

scrutiny. But plaintiffs ignore the fact that M.L.B. took pains to note that the termination of

parental rights creates “a unique kind of deprivation” that is not true of other civil penalties. Ibid.

(quoting Lassiter v. Dep’t. of Soc. Servs. of Durham Cty., 452 U.S. 18, 27 (1981)). In fact, the

Supreme Court has consistently “recogniz[ed] that parental termination decrees are among the

most severe forms of state action” and that cases dealing with parental-rights terminations, “have

not served as precedent in other areas.” Id. at 128 (emphasis added). Given the sharp difference



                                                 -5-
No. 18-6121, Robinson, et al. v. Long


in severity between a termination of parental rights and the suspension of one’s driver’s license,

the plaintiffs’ reliance on M.L.B. in an effort to undercut Fowler is misplaced.

       In short, plaintiffs present no valid reason for us to depart from Fowler’s conclusion that

“[w]e review equal protection challenges to laws on grounds of ‘wealth-classification’ only to see

if they have a rational basis.” Fowler, 924 F.3d. at 261. And Fowler also controls our review of

the license-suspension policy for a rational basis. One of Tennessee’s stated goals for the policy

is to encourage the payment of unpaid traffic fines. States have “legitimate interests in promoting

compliance with court orders and in collecting traffic debt” and a state’s “choice to wield the

cudgel of driver’s-license suspension for nonpayment of court debt dramatically heightens the

incentive to pay.” Id. at 262–63. Plaintiffs arrived at their present position only after ignoring

earlier opportunities that many violators of traffic rules have utilized. The rationale for upholding

the Michigan scheme applies with equal force to the Tennessee one. Accordingly, we hold that

Tennessee’s license-suspension policy is constitutional, and that the district court abused its

discretion by committing an error of law in enjoining the policy.

                                                ***


       For the foregoing reasons, we REVERSE the judgment of the district court and REMAND

for proceedings consistent with this opinion.




                                                -6-
No. 18-6121, Robinson, et al. v. Long


        COLE, Chief Judge, concurring. I concur in judgment in light of the fact that Fowler v.

Benson, 924 F.3d 247 (6th Cir. 2019), is binding precedent in this circuit. Because I believe that

Fowler was wrongly decided, I write separately to note that if we were not constrained by Fowler,

I would affirm the district court’s order granting a preliminary injunction.

        Even under rational basis review, the challenged law is unconstitutional as applied to the

certified plaintiff class, which consists only of Tennessee residents “who cannot now and could

not at the time of [their license] suspension afford to pay [their traffic] debt.” (Dist. Ct. Op. re

Class Cert., R. 151, PageID 2311, 2403.) Taking away residents’ driver’s licenses as punishment

for their poverty furthers no legitimate government interest. It actively impedes the ability of the

state to collect, as it hinders the ability of residents to earn money to pay their debt. See, e.g., Tate

v. Short, 401 U.S. 395, 399 (1971) (finding that imprisoning drivers too poor to pay traffic fines,

while ostensibly “imposed to augment the State’s revenues,” “obviously” impedes that purpose

rather than serving it). The idea that license suspension will encourage indigent residents to pay

their traffic debt is irrational. See Fowler, 924 F.3d at 272 (Donald, J., dissenting) (“It is difficult

to rationalize. . . how suspending the driver’s license of a person who is truly unable to pay makes

it any more likely that [the state] will recover the costs it seeks to collect.”); see also, e.g., Bearden

v. Georgia, 461 U.S. 660, 670 (1983) (“Revoking the probation of someone who through no fault

of his own is unable to make restitution will not make restitution suddenly forthcoming.”).

Attempting to incentivize impoverished Tennessee residents to pay traffic debt by suspending their

licenses is like trying to squeeze blood from a stone. Nothing will come but pain.

        It is no answer to say that the presently impoverished plaintiffs may, at some unknown

future time, come into money, and the current suspension of their driver’s licenses will incentivize

them, at that time, to pay this debt before all others. Cf. Fowler, 924 F.3d at 263. From the moment



                                                   -7-
No. 18-6121, Robinson, et al. v. Long


the plaintiffs’ driver’s licenses are taken away until that hypothetical, future time when they

acquire excess funds, their constitutional rights are violated by the state’s withholding of a vital

property interest on the sole basis that they are too poor to pay. See, e.g., Cleveland v. United

States, 531 U.S. 12, 25 n.4 (2000) (explaining that “individuals have constitutionally protected

property interests in state-issued [driver’s] licenses”) (citing Bell v. Burson, 402 U.S. 535, 539

(1971)); Bearden, 461 U.S. at 671 (rejecting the notion that a state can “punish[] a person for his

poverty”). While the plaintiffs remain indigent, offering them the opportunity to pay a fine or have

their license taken away is an “illusory choice,” as an “indigent [person], by definition, is without

funds.” Williams v. Illinois, 399 U.S. 235, 242 (1970).

       Nor is it an answer to say that the suspension of the plaintiffs’ licenses furthers the state’s

interest in compliance with traffic laws. Cf. Fowler, 924 F.3d at 262. Other Tennessee residents,

who violated those same traffic laws, were able to keep their driver’s licenses upon payment of a

fine. The only difference between those residents and the plaintiffs is that the plaintiffs are too

impoverished to pay. A state cannot impose a harsher punishment on one resident than another

for the same offense on the sole basis that one is unable to pay a fine. See Williams, 399 U.S. at

242; Tate, 401 U.S. at 399. Just as “the ability to pay costs. . . bears no rational relationship to a

[criminal] defendant’s guilt or innocence,” the ability to pay fines bears no rational relationship to

a resident’s fitness to drive. See Griffin v. Illinois, 351 U.S. 12, 17–18 (1956) (plurality).

       By vacating the district court’s preliminary injunction, we allow Tennessee to deprive

thousands of residents of their only means of obtaining food, accessing medical care, or getting to

work. See Bell, 402 U.S. at 539 (describing driver’s licenses as “essential in the pursuit of a

livelihood”). The district court found that for most Tennessee residents, “public transportation . .

. is widely insufficient to provide an adequate substitute for access to private motor vehicle



                                                 -8-
No. 18-6121, Robinson, et al. v. Long


transportation.” (Dist. Ct. Op. re Prelim. Inj., R. 222, PageID 4003–04.) Stripping people of their

driver’s licenses because of their inability to pay is not only cruel and unwise; it is unconstitutional.

I regret that, until a change comes from the en banc court or the Supreme Court, Fowler forecloses

us from rectifying this injustice.




                                                  -9-